UNITED STATES DISTRICT COURT cr ee,

Case 1:19-cv-07122-LGS Document9 Filed 09/03/19 Page 1of1

SOUTHERN DISTRICT OF NEW YORK

 

 

JAMES H. BRADY,

Plaintiff,
Docket No.
ve | 19 Civ. 7122 (LGS)

LORNA G. SCHOFIELD,
United States District Judge

BARRY R. DSTRAGER;
JOHN DOE}1-10; JANE DOE 1-10,
Defendants.

 

 

 

 

NOTICE OF MOTION FOR RECONSIDERATION AND REARGUMENT

PLEASE TAKE NOTICE that upon the annexed Memorandum of Law, dated September 3,
301 9, together with the exhibits annexed thereto, the undersigned will move this Court, before the
Honorable Lorna G. Schofield, United States District Judge for the Southern District of New York, at
the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NY 10007, ata date
and time to be determined by the Court, for an order reversing the Court's August 20, 2019 Order of
Dismissal, pyrsuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, and for
such further and other relief as the Court may deem just and proper.

Respectfully submitted,

Dated: Sept¢mber 3, 2019
New York, NY

_ cco EIEN ETE MET SEEM aeney

WA hs ais,

    
   

 

em Uspc SDNY
(|| DOCUMENT !

a | ELECTRONICALLY FILED
fo DOCH _|
~O \TE FILE

Term eneerrers:
——recmereemnemernered

 

James H. Brady, Pro se Plaintiff
510 Sicomac Avenue
Wyckoff, NJ 07481.

bradyny(@gmail.com

 

 
